IN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

Petition No. 15-06178
Respondent Below,
Appellee.

RICHARD ROUNDTREE,1 §
§ No. 1 8, 2017
Petitioner Below, §
Appellant, § Court BeloW_Family Court
§ of the State of Delaware
v. § in and for NeW Castle County
§
SHARON DANIELSON, § File No. CN14-()6176
§
§
§

Submitted: September 2(), 2017
Decided: Septernber 28, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.
0 R D E R

This 28th day of Septernber 2017, having considered the briefs and the record
below, it appears to the Court that:

(1) The orders of the Family Court awarding alimony to Sharon Danielson
should be affirmed on the basis of and for the reasons assigned in its orders dated
November 9, 20162 and Decernber 16, 2016.3

(2) The Family Court’s findings of fact are supported by the record, its

decisions reflect due consideration of the statutory factors found in Section 1512, its

 

1 The Court assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).

2 [Roundtree] v. [Danielson], No. 15-06178 (Del. Fam. Nov. 9, 2016).
3 [Roundtree] V. [Danz'elson], No. 15-06178 (Del. Fam. Dec. 16, 2016).

1

explanations, deductions and inferences are the product of a logical and deductive
reasoning process and, to the extent there are slight deviations between the record
and the Family Court’s findings regarding the parties’ monthly expenses, they do
not Warrant reversal.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Family
Court is hereby AFFIRMED.

BY THE C()URT:

/S/ Garv F. Travnor
Justice